Citation Nr: 0005026	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty training from September 13, 
1973 to January 18, 1974, and on active duty from January 2, 
1975 to June 9, 1975. 




This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  The RO denied the claim of entitlement to 
service connection for a psychiatric disorder.  The veteran's 
hearing, scheduled at the RO in September 1995, was canceled 
at his request.  In February 1998, the Board upheld the RO's 
denial of the veteran's claim of service connection for a 
psychiatric disorder.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In July 1999, the General Counsel for VA and the veteran's 
accredited representative filed a joint motion and the Court 
granted the joint motion in an Order issued in August 1999 
vacating the Board's February 1998 decision.  The Court has 
remanded the case to the Board for further action consistent 
with the directives of the August 1999 Order.


FINDINGS OF FACT

1.  The personality disorder noted in active service is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits; there is no 
evidence of psychosis or disability resulting from a mental 
disorder that was superimposed on a personality disorder in 
service.

2.  The veteran's psychiatric disability classified as 
paranoid schizophrenia was not manifested during active 
service nor first demonstrated until many years postservice 
and there is no etiologic link demonstrated clinically by 
competent medical evidence between the postservice paranoid 
schizophrenic process and any incident of active duty 
including on a superimposed basis in service. 


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated 
during active duty or active duty for training; and may not 
be presumed to have been so incurred therein. 38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.303(c), 3.307, 3.309, 
4.127 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran served on active duty for training (ACDUTRA) from 
September 13, 1973 to January 18, 1974, and on active duty 
from January 2, 1975 to June 9, 1975.
Service records show he was born on September [redacted] 1955. 

An historical review of the record shows that a normal 
psychiatric clinical evaluation was noted in a March 1973 
service examination report at the time of the veteran's 
enlistment.  The veteran reported no history of psychiatric 
symptomatology.  A psychiatric disorder was not noted in a 
January 1974 service examination report.  In May 1975, during 
the veteran's period of active duty, it was noted that he was 
referred for psychiatric evaluation after claiming 
conscientious objector status.  The psychiatric examiner 
described evidence of immaturity and impulsivity that might 
in part account for his adjustment problems.  The examiner 
also indicated a past history of previous maladjustment with 
a tendency toward his being 'high-strung', easily frustrated, 
and exercising little self-discipline.  The impression was 
character and behavior disorder -- immature, impulsive type.  

The examiner specifically commented that the appellant did 
not require further psychiatric treatment.  A June 1975 
service separation examination report shows no reference was 
made to a psychiatric disorder.  That same month, the veteran 
was administratively discharged from service for 
unsuitability, character and behavior disorder.
On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran claimed service connection for a 
psychiatric disorder with onset in service.  He specifically 
indicated that there were no relevant psychiatric treatment 
records dating prior to or following service to support his 
claim.

In July 1991 the veteran reported receiving treatment at the 
Brentwood VA Medical Center and from a civilian Doctor, EF in 
1991.  He submitted medical release forms.  The RO attempted 
to obtain the identified records.  

A March 1991 VA mental heath clinical record shows a 
diagnosis of paranoid schizophrenia along with history of 
referential thinking 10 years earlier with multiple 
psychiatric hospitalizations.  

March 1991 private medical records from SMEF, M.D., noted a 
history of mental illness and treatment by VA.  Thorazine was 
prescribed. 

A November 1991 statement from ZK, M.D., Comprehensive 
Medical Clinics and Occupational Health Lab., noted that the 
veteran had multiple medical conditions and that he was 
receiving psychiatric treatment from VA.  It was noted that 
emotional distress was causing a gradual deterioration of his 
mental status.  

In a November 1991 letter the veteran's mother wrote that he 
was fine before entering service, but that in service he 
began to exhibit emotional difficulties.  She attributed this 
to his inability to get an assignment he wanted, to his 
dislike of the training attitude, and to the lack of referral 
for psychiatric counseling.  She asserted that she was never 
contacted when her son attempted suicide.

In November and December 1991 letters the veteran's brother 
wrote that changes in his personality developed during and 
after training in service.  He wrote that he endured great 
stress during service and was not referred for psychiatric 
treatment despite clear indications of a psychiatric 
disorder, including a suicide attempt.  He also indicated 
that to escape from this stress and emotional difficulty, he 
engaged in polysubstance abuse.

In a May 1992 statement the veteran's spouse wrote that she 
met him in 1975, apparently after his separation from 
service.  She described him as very lonely, distraught, and 
emotionally disturbed.  She recounted how his mental 
situation had deteriorated over the years, and how, after 15 
years, he sought psychiatric treatment for schizophrenia.  
She argued that his experience in service contributed to his 
psychiatric disorder.

A January 1993 statement from ZK, M.D., indicated treating 
the veteran for various physical conditions for the past 
several months.  It was noted the veteran was also receiving 
treatment through VA.  In  his February 1993 statement he 
wrote that the veteran had been under his medical care since 
October 1991, and that an examination of the veteran's 
medical records revealed that he was not suitable for 
military service, in part from an emotional point of view.  
Dr. ZK opined that the military environment appeared to have 
"produced an exacerbation of the veteran's previous 
illnesses."  It was noted he was at that time receiving 
psychiatric care at a VA medical facility, and that this 
psychiatric care had a "direct relation to the trauma 
suffered during his military service."

County of San Bernardino Department of Mental Health clinical 
records dating between approximately February 1994 and July 
1994 noted as history that the veteran had a diagnosis of 
schizophrenia "at age 20" with no treatment until March 
1991.  He noted feeling "weird" at age 14.  Coexisting 
personality disorder and schizophrenia were noted.  The 
veteran essentially noted as medical history that he was last 
hospitalized in 1975 for schizophrenia.  It was indicated 
that pertinent medical records of schizophrenia at a private 
hospital prior to 1976 were destroyed when the hospital was 
sold.   

In a copy of an undated affidavit received in February 1995, 
which appears to be an affidavit made by a service member at 
the time of the veteran's administrative separation from 
service, the affiant stated that the veteran seemed unable to 
act his age.  He spoke in an immature manner, stared into the 
sun and picked flowers.  

The veteran was very untrustworthy and unreliable.  He 
refused to do as ordered, would sit and argue with anyone in 
authority, and then not carry out the order.  He was always 
going to sick bay, but was in fine shape when liberty call 
was sounded.  He was continually trying to get out of any job 
he could and refused to co-operate with his superiors.  He 
felt that the veteran would never be able to adjust to the 
military way of life.

A May 1995 VA clinical record shows it was noted as history 
that the veteran reported a history of hallucinations at age 
19 with a diagnosis of schizophrenia "at age 20" and no 
treatment until March 1991.

In April 1996 the Board remanded this case to the RO for 
additional development of the evidence including a 
comprehensive examination by a specialist in psychiatry and 
for an opinion as to whether the veteran's current acquired 
chronic psychiatric disorder was initially manifested by, or 
is etiologically related to any symptoms clinically noted 
while the veteran was in active service. 

In a July 1996 VA psychiatric examination report shows that 
information was obtained from the veteran, and his claim file 
(C-file) with his service records.  The psychiatric 
evaluation was for the purposes of determining the nature and 
etiology of any current psychiatric disability, and providing 
an opinion as to whether any currently diagnosed chronic 
psychiatric disorder was initially manifested by or was 
etiologically related to any symptoms noted while in the 
service.  

The psychiatric examiner noted the following:

A.	A medical and occupational history: 

Social history; the veteran stated he was 
born, September [redacted], 1954, in the state of 
New Jersey.

His mother was 65 years of age and lived 
in Yucca Valley and his father was 71 and 
lived in Los Angeles.  

His parents were divorced when he was 
five or six years of age.  He had a 
stepfather, and he was the second of two 
boys.

Childhood history; he stated, he grew up 
in Puerto Rico and had bad memories.

Educational history; he had difficulty 
adapting to school.  He dropped out of 
school in the 10th grade.  
He never received a General Educational 
Development (GED) degree.

Military history; he served in the United 
States Marine Corps, in the Reserves at 
age 17, for several years before going on 
active duty.  Apparently, from January 2, 
1975 to June 9, 1975.

He was missing drills, at his Reserve 
unit, and in spite of counseling did not 
change and was therefore placed on active 
duty at Camp Pendleton.  He said, they 
tried to force me to do things I could 
not do.  "They lied to me and tortured 
me." I could not grasp what they tried 
to tell me.

He apparently, received a general 
discharge as, unsuitable for military 
duty.  

Post-active service events to present;  
he married in the 1980's, and he did not 
remember what year.  He was divorced five 
years earlier and there was one daughter 
from that relationship.

Drug history; there was a history of 
cocaine and alcohol abuse.  He denied any 
cocaine for the past seven years.  He 
also denied alcohol since his vehicular 
accident, in which he suffered a closed 
head injury with concussion, in 1993.  He 
also had a ruptured spleen and underwent 
a splenectomy.

Work history; he had been poor.  He went 
to barber school, sponsored by his 
parents and opened up a barber shop that 
was unsuccessful. 

Psychiatric history: his C-file records 
were reviewed, including his records 
while on active duty at Camp Pendleton.

There was a psychiatric consult, dated 
May 7, 1975, in which he had been 
referred to the psychiatrist, and by the 
Chaplain, for consideration of a 
conscientious objector discharge, as he 
refused to carry weapons or attend 
orientation meetings, as it was against 
God's will.

That psychiatric consult stated that he 
was placed on active duty after missing 
too many drills while in the Reserves, 
and that he came from a broken family and 
dropped out of school. 

Diagnosis at that time was character and 
personality disorder, immature and 
impulsive type, and the psychiatrist felt 
that it was appropriate for him to 
consider conscientious objector discharge 
as he was unsuitable for military duty.

The psychiatrist did not recommend any 
psychiatric treatment.

It appears that he was first diagnosed 
with schizophrenia in 1991.

He had had a previous history of alcohol 
and cocaine addiction.

There was a note on February 17, 1994 
with a diagnosis of paranoid 
schizophrenia and borderline personality 
disorder, and status post head injury 
from 1993.

Also, in the medical records, were 
several triage evaluations done at Loma 
Linda Veterans Administration Hospital.

The first one done on shows he was given 
a diagnosis of chronic paranoid 
schizophrenia and referred back to County 
Medical Health.  He was seem again, in 
primary care at the Loma Linda VA 
Hospital on September 25, 1995 with a 
diagnosis of paranoid schizophrenia, to 
rule out substance abuse.  He was seen 
because of paranoid thoughts, shaking, 
and nervousness.

There were also multiple letters in his 
records indicating, from the family, that 
his difficulties stemmed from his time in 
the Marine Corps.

It was interesting to note, a fellow 
Marine, while he was on active duty, 
stated that he had difficulty at meetings 
and making formations, etc., but when it 
came time to liberty he was always ready.

He had been on Thorazine, Mellaril, and 
Clonopin in the past, and it was felt 
that he was probably on Clonopin at this 
time.

The veteran was not considered a good 
historian.

Following a mental status evaluation, 
diagnosis was schizophrenic reaction, 
paranoid type, chronic, severe.

The psychiatric examiner's discussion and expressed opinion 
following his review of the evidence in the C-file and 
examination findings was as follows;

"In reviewing his claim records, 
including his service records, it is 
quite obvious that this individual did 
not suffer from a psychotic process while 
on active duty in the Marine Corps.  But, 
had difficulty adjusting, because of 
personality and character problems which 
are not related to his schizophrenia.

Apparently, there is a long history of 
polysubstance abuse, prior to developing 
a diagnosis of schizophrenia, some 15 
years after discharge from the military.

Prognosis is poor.  But as previously 
stated, there is no relationship to his 
character and personality problems while 
on active duty, to his current 
psychiatric diagnosis.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110, 1131 (West 1991). 


If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
1991).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (1999).

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995). 

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service.  Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).  Under 38 
U.S.C.A. § 101(2) a "veteran" is a person who served in 
active military, naval, or air service.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

The law provides that congenital or developmental defects, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9.  See VAOPGCPREC 82-90. 


Attention is directed to the outline of personality disorders 
in the APA manual. Formal psychometric tests are essential in 
the diagnosis of mental deficiency. Brief emotional outbursts 
or periods of confusion are not unusual in mental deficiency 
or personality disorders and are not acceptable as the basis 
for a diagnosis of psychotic disorder.  However, properly 
diagnosed superimposed psychotic disorders developing after 
enlistment, i.e., mental deficiency with psychotic disorder, 
or personality disorder with psychotic disorder, are to be 
considered as disabilities analogous to, and ratable as, 
schizophrenia, unless otherwise diagnosed.  38 C.F.R. § 4.127 
(effective prior to November 7, 1996).

For a veteran to obtain service connection for, as a single 
entity, personality disorder superimposed with service 
connected mental condition, the service-connected mental 
condition must be a psychotic disorder.  38 C.F.R. § 4.127, 
effective prior to November 7, 1996.  See Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).

Except as provided in 38 C.F.R. § 3.310(a), disability 
resulting from mental retardation and personality disorders 
may not be service connected.  However, disability resulting 
from a mental disorder that is superimposed upon mental 
retardation or personality disorder may be service connected.  
38 C.F.R. § 4.127, effective November 7, 1996.

Where a law or regulation changes after a claim has been 
filed to reopen, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).


Analysis

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a) (West 1991). Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether the veteran's claim is well-grounded, 
supporting evidence both in the form of records in control of 
the government and the veteran's evidentiary assertions are 
presumed true; exception occurs when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).

In this case the evidence submitted by the veteran includes a 
medical statement in February 1993 from Dr. ZK with an 
opinion based on a review of the medical records that the 
veteran's schizophrenia is related to trauma inservice.  Such 
medical statement is sufficient to well-ground the veteran's 
claim as it is not shown that such medical opinion is beyond 
the competence of the physician for purposes of well 
grounding the claim.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  VA, therefore, has a duty to assist him in the 
development of facts pertinent to his claim.  In this regard, 
the Board notes that the evidence of record consists of 
service medical records as well as post service private and 
VA medical records including a report of a comprehensive VA 
psychiatric examination in July 1996, and lay and buddy 
statements.  

In June 1996 the Board remanded the claim to the RO for 
further development.  The Board reasoned that a February 1993 
private physician's statement relating the veteran's current 
treatment for a psychiatric disorder to trauma suffered in 
service was "sufficient to suggest that his claim may be 
well grounded."  The veteran was to undergo a comprehensive 
examination by a specialist in psychiatry with an opinion as 
to whether the veteran's current acquired chronic psychiatric 
disorder was initially manifested by, or is etiologically 
related to any symptoms clinically noted while the veteran 
was in active service.  That development having been 
completed the case was returned to the Board.

The veteran is advised that the Board's duty to assist the 
veteran is not "a license for a fishing expedition," nor is 
it a "one-way street."  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (duty to assist does not extend to 
determinations of whether "there might be some unspecified 
information which could possibly support a claim."); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied, 1 Vet. App. 406 (1991).  




Since there is no indication from the veteran that there are 
additional available outstanding records which VA has not 
attempted to obtain, no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991). 

Therefore, the Board concludes that the service and post 
service medical records on file are complete for reaching a 
fair, well-reasoned determination in this case; and the duty 
to assist the appellant in the development of facts pertinent 
to his claim as contemplated by 38 U.S.C.A. § 5107(a) and 
applicable case law has been satisfied. 

Once the Board has determined that the veteran has presented 
a well-grounded claim, the Board must then weigh the evidence 
to include analyzing the credibility and specialized medical 
qualifications and expertise of medical professional 
examinations and opinions which is not considered when 
initially determining whether a plausible claim has been 
presented for purposes of well-grounding a claim.  

In this case, the evidence of record clearly demonstrates 
that the veteran has a current psychiatric disorder diagnosed 
as paranoid schizophrenia, a psychosis.  A comprehensive 
analysis of the record clearly demonstrates that the veteran 
was seen during active service for a problem that was solely 
diagnosed by specialized psychiatric consult as a personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation; hence, no basis 
exists for a grant of service connection for a personality 
disorder.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  Importantly, the service medical 
records were silent for any evidence of superimposed 
psychosis or disability resulting from a mental disorder that 
was superimposed on a personality disorder in service.  


At this juncture, the Board points out that the law and 
regulations regarding the presumption of soundness under 
38 U.S.C.A. §§ 1111, 1137 as well as for aggravation of 
preexisting disabilities under 38 C.F.R. 3.306 are not 
applicable to personality disorders as they are not 
considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

While service connection may be granted, in limited 
circumstances, for psychosis or disability resulting from a 
mental disorder that is superimposed on a personality 
disorder disability there is no competent medical evidence 
whatsoever that such is the case here under the provisions of 
38 C.F.R. § 4.127 both prior to November 7, 1996 or after 
November 7, 1996. 

Prior to November 7, 1996, the record lacked competent 
medical evidence of a properly diagnosed superimposed 
psychotic disorder developing after enlistment, i.e., 
personality disorder with psychotic disorder.  After November 
7, 1996 there was no competent medical evidence of disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder.  

In this case the veteran's identified psychiatric disorder is 
schizophrenia, a psychosis, that was first shown in 1991.  
Clearly, the provisions of 38 C.F.R. § 4.127 both prior to 
and after November 7, 1996 have no relevant application in 
this case.  Therefore, the Board's review of the case without 
first remanding it to the RO for review under the old and new 
law is not prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Importantly, the Board notes that a comprehensive examination 
was undertaken by a VA specialist in psychiatry in July 1996, 
for the purposes of determining the nature and etiology of 
any current psychiatric disability, and providing an opinion 
as to whether any currently diagnosed chronic psychiatric 
disorder was initially manifested by or is etiologically 
related to any symptoms noted while in the service.  


The psychiatric specialist clearly determined that the 
veteran did not have a psychotic process while on active 
duty.  Rather, the veteran was noted to have had difficulty 
adjusting, because of personality and character problems 
which were not related to his schizophrenia.  This finding 
was consistent with the psychiatric consult inservice showing 
the presence of a personality disorder.

At the time of the July 1996 VA psychiatric examination the 
diagnosis of mental disorders conformed to the American 
Psychiatric Association: Diagnostic and Statistical Manual 
for Mental Disorders using DSM-III under 38 C.F.R. § 4.125.  
If the diagnosis of a mental disorder did not conform to DSM-
III or was not supported by the findings on the examination 
report, the rating agency was to return the report to the 
examiner to substantiate the diagnosis.  

During the pendency of the veteran's claim the provisions of 
38 C.F.R. § 4.125 were amended to reflect that diagnoses of 
mental disorders conform to DSM-IV.  However, the Board notes 
that there were no changes in DSM-IV with respect to the 
diagnosis of personality disorders or schizophrenia that 
would have any bearing on the present case.  Accordingly, the 
Court's holding in Karnas does not apply in this case.  
Remanding this case for a determination of diagnosis under 
DSM-IV would serve no useful purpose.

The Board notes that the conclusions of the VA psychiatric 
examiner in 1996 appear to have been based on a fair 
consideration of the material evidence, and to reflect 
significant knowledge and skill in analysis of the pertinent 
data.

The Board may not overlook the fact that in a February 1993 
statement, ZK, M.D., wrote that the veteran had been under 
his medical care since October 1991, and that an examination 
of his medical records revealed that he was not suitable for 
military service, in part from an emotional point of view.  
Dr. ZK opined that the military environment appeared to have 
"produced an exacerbation of the veteran's "previous 
illnesses."  It was noted the veteran was, at that time, 
receiving psychiatric care at a VA medical facility, and that 
this "psychiatric care" had a "direct relation to the 
trauma suffered during his military service."

The record shows that Dr. ZK has been treating the veteran 
for physical disabilities.  He noted that the veteran was 
treated for psychiatric problems separately through VA.  The 
record does not suggest, nor does Dr. ZK claim to be a 
psychiatrist or have any competent specialized training or 
expertise in the field of psychiatry.  

The Board notes that while Dr. ZK may have reviewed the 
veteran's medical records, he did not identify the previous 
illnesses that he felt were exacerbated in service.  
Moreover, he did not furnish any supporting clinical data 
which provided an etiologic link between an identified 
current schizophrenic process and any specific incident of 
service to include identification of a superimposed 
schizophrenia process on a personality disorder in service.  
The Board would argue that the general and conclusory medical 
opinion of Dr. ZK, M.D., who is not a psychiatrist, lacked 
the degree of certainty and expertise in the field of 
psychiatry to contradict the opinions of the special 
psychiatric consult in service and the VA psychiatrist in 
July 1996. 

Moreover, the Board notes that the record contains private 
and VA psychiatric clinical records dated in the mid 1990's 
containing a diagnosis of schizophrenia "at age 20" with no 
treatment until March 1991.  Such documents on their face 
appear to either place a diagnosis of schizophrenia "at age 
20", during service in about 1975 (the appellant was born in 
1955), or before service, and relate it to some unspecified 
trauma during service.  Such documents, though, were prepared 
nearly 20 years after the veteran's service, at a time when 
the appellant had clearly been diagnosed with schizophrenia, 
and appear to be based entirely on the veteran's history as 
provided to these examiners.  "Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette[ v. Brown, 
8 Vet. App. 69, 75-76 (1995)."  LeShore v. Derwinski, 8 Vet. 
App. 405, 409 (1995).

In an attempt to identify the origin of a psychiatric 
disorder in service, the veteran points to a copy of an 
affidavit made by a service member at the time of his 
administrative separation, in which the affiant stated that 
the veteran was immature, was frequently reporting to sick 
bay, and had difficulty adjusting to military life.  The 
appellant argues that the references to his frequent sick bay 
consultations demonstrates the onset of his psychiatric 
symptomatology.  However, the affiant does not mention the 
purpose for these sick bay consultations, but seems to 
insinuate that their purpose was to avoid responsibilities 
inherent in his military endeavors.  The document is, at 
best, silent on the issue of whether a psychiatric disorder 
was present in service, and, therefore, provides no support 
for a showing of a psychiatric disorder in service.

Several documents prepared after the veteran's discharge 
provide information as to his condition before, during, and 
soon after service.  These documents, letters from the 
veteran's mother, brother, and spouse, attempt to show that 
the veteran's mental condition deteriorated rapidly during 
and after his active service.  His mother, brother and spouse 
are certainly competent to offer testimony as to their 
observations of the appellant during these periods.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, their 
statements do not specify the nature of any psychiatric 
disorder nor is there evidence of record that the veteran's 
mother, brother, and spouse had the requisite medical 
expertise to diagnose a psychiatric disorder at that time.  
Id. at 495.  

The clear implication intended by these letters is that the 
veteran's current schizophrenia, first diagnosed in 1991, had 
its origins in his active service between 1973 and 1975.  The 
record does not show, however, that the veteran's mother, 
brother, or spouse have the requisite skill, knowledge, or 
expertise to offer testimony as to a medical conclusion, such 
as whether schizophrenia had its origins in service or was 
manifested by the behavior to which they testified.  See Id. 
at 495.

The record lacks competent medical evidence of an etiologic 
link between the paranoid schizophrenic disorder first shown 
many years following separation from active service and any 
incident of active service including on a superimposed basis.  

Overall, the preponderance of the evidence is negative and 
against the grant of service connection for a psychiatric 
disorder diagnosed as paranoid schizophrenia.  

The doctrine of reasonable doubt has been considered but the 
evidence is not so evenly balanced as to warrant an allowance 
of the appeal.  See 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

